Judgment dismissing complaint reversed upon the law and the facts and new trial granted, costs to appellant to abide the event. Aside from the testimony of Wickham, defendant’s general agent, that he had assigned the claim of plaintiff’s assignor to Almy for all purposes, the effect of which testimony was modified by Wickham’s answer, given to a question asked by plaintiff’s counsel, that by such statement he meant that the claim was not assigned to Almy for all purposes but that Almy was to gather information and hold the matter in abeyance, the proof, by concession and otherwise, shows that *751the attorney for plaintiff’s assignor had entered with Almy into an agreement of compromise by which plaintiff’s assignor was to be paid the sum of $1,500 in consideration of the delivery of a bill of sale to defendant. The bill of sale was delivered to Almy," who forwarded it to Wickham, defendant’s general agent, and Wickham retained it. Its retention by Wickham might justify the inference that Almy’s action in making the agreement with the attorney for plaintiff’s assignor had either been authorized or • ratified by Wickham. • Young, Rich, Kapper, Lazansky and Hagarty, JJ., concur.